Citation Nr: 1328364	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  09-38 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The Veteran had active duty service from January 1971 to 
August 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2008, a statement of the case was issued in August 2009, and 
a substantive appeal was received in September 2009.  
Pursuant to an October 2012 remand by the Board, a Board 
hearing was conducted in July 2013.

In its November 2008 rating decision, the RO denied the 
Veteran's claim for service connection for posttraumatic 
stress disorder (PTSD) (also claimed as depression and 
anxiety disorder).  Case law now provides that a claim for a 
mental health disability includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information 
of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 
(2009).  Thus, pursuant to the holding in Clemons, the Board 
has more broadly characterized the Veteran's psychiatric 
claim on appeal as one of entitlement to service connection 
for an acquired psychiatric disability, however diagnosed.

The Board notes that it has reviewed both the Veteran's 
physical claims file and "Virtual VA" (VA's electronic data 
storage system) to ensure that the complete record is 
considered.

The issue of entitlement to nonservice-connected pension has 
been raised by the record (specifically, in a December 2008 
informal claim, followed by a January 2011 formal claim, and 
most recently at the July 2013 hearing), but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.
REMAND

Acquired Psychiatric Disability

The Veteran contends that he has suffered from symptoms of 
an acquired psychiatric disability ever since the occurrence 
of two stressor events which allegedly took place during his 
military service: (1) a parachuting accident during which he 
hit his head upon jumping out of the aircraft; and (2) a 
parachuting accident during which his equipment failed 
during descent.  In August 2008 statements, he claimed that 
both of these stressor events took place while stationed 
with his unit as a paratrooper at Fort Bragg, North 
Carolina, with the first event occurring between July and 
September 1971, and the second event occurring between 
September 1971 and January 1972.

The Veteran's DD Form 214 notes that he received a Parachute 
Badge in service.  

On a March 2010 VA Form 21-527 (page 8), the Veteran 
reported that he was currently incarcerated at the Virginia 
Department of Corrections and was currently being treated 
for both PTSD and depression.  All available updated 
treatment records pertaining to the Veteran should be 
obtained from that facility.  In January 2011 and February 
2011, VA was notified that the Veteran had been released 
from prison in November 2010.

A June 2011 VA treatment record noted that the Veteran was 
"presently hospitalized at Mt. Vernon [H]ospital in Virginia 
after an overdose."  All available treatment records 
pertaining to the Veteran should be obtained from that 
facility.

At his July 2013 hearing, the Veteran testified with regard 
to his in-service stressors and ongoing psychiatric 
symptomatology.  He also testified that he was currently 
receiving treatment for PTSD at the VA Outpatient Clinic in 
Fort Belvoir, Virginia.  Any ongoing VA medical records are 
constructively of record and should be obtained.  See 
38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 
(1992).

After completion of the above, the Board believes it 
appropriate to afford the Veteran another VA mental 
disorders examination in order to determine whether any 
acquired psychiatric disability is related to service.

Hepatitis C

The Veteran's STRs are negative for any complaints, 
findings, diagnosis, or treatment of hepatitis C.  However, 
an April 1972 STR documented that the Veteran complained of 
vomiting blood, and an impression of gastritis was rendered.

Postservice VA laboratory testing in November 2004 reflected 
that the Veteran tested positive for hepatitis C.  However, 
in an April 2008 statement, he alleged that he was first 
diagnosed with hepatitis C in 1997 or 1998 and "was informed 
at that time that this could have occurred during my time of 
service."  (Later, at his July 2013 hearing, he testified 
that he was first diagnosed with hepatitis C in 1996.)  All 
available treatment records pertaining to the Veteran's 
hepatitis C diagnosis and treatment should be obtained.

In a July 2013 informal hearing presentation, the Veteran's 
representative noted that vomiting of blood is a typical 
symptom of hepatitis C, and argued that it would have been 
impossible to diagnose the Veteran with hepatitis C in 
service because hepatitis C was not officially recognized 
until the late 1980s.

At his July 2013 hearing, the Veteran testified that he 
first noticed symptoms (which have now been related to his 
hepatitis C) when he was in service at Fort Bragg, and that 
such symptoms included severe coughing, fatigue, 
listlessness, lack of energy and drive, severe headaches, 
and vomiting blood.  He also testified that he saw a private 
physician for his physical symptoms shortly after his 
release from service, but he was sure that this physician 
was deceased by now.

In light of the above, the Veteran should be afforded an 
appropriate VA examination in order to determine whether his 
hepatitis C is related to service (including the documented 
complaint in service in April 1972 of vomiting blood).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should advise the Veteran 
that he can submit "buddy statements" from 
his fellow soldiers containing verifiable 
information to support his claim, to 
specifically include the claimed parachute 
incidents.

2.  After securing necessary releases, the 
RO/AMC should obtain all treatment records 
pertaining to the Veteran from the 
following facilities:  the Virginia 
Department of Corrections for psychiatric 
treatment; Mt. Vernon Hospital in Virginia 
for psychiatric treatment; and any 
provider who has diagnosed or treated him 
for hepatitis C since his discharge from 
service.  If any records are unavailable, 
then a negative reply is requested.  The 
Veteran should be informed that in the 
alternative he may obtain and submit the 
records himself.

3.  The RO/AMC must make arrangements to 
obtain all outstanding (not already 
contained in the claims file) VA medical 
records of treatment the Veteran has 
received for his claimed disabilities, 
including from the VA Outpatient Clinic in 
Fort Belvoir, Virginia, as well as any 
additional ongoing records from the VA 
Medical Center in Washington, DC.  If any 
records requested are unavailable, the 
reason must be explained for the record.

4.  After completion of the above, the 
RO/AMC should schedule the Veteran for a 
VA mental disorders examination by a 
psychiatrist or psychologist to determine 
the nature and likely etiology of any 
current acquired psychiatric disability.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  If 
possible, psychological testing for PTSD 
should be conducted. 

After examining the Veteran and reviewing 
the claims file, the examiner should offer 
a response to the following question for 
each diagnosed acquired psychiatric 
disability:

a)  Is it at least as likely as not (a 
50% or higher degree of probability) 
that such acquired psychiatric 
disability was manifested during 
service?  Please address any pertinent 
symptoms/behavior documented in service 
records. 

b)  Is it at least as likely as not (a 
50% or higher degree of probability) 
that such acquired psychiatric 
disability is causally related to any 
incident of the Veteran's military 
service?

The examiner should offer a rationale for 
all opinions given with reference to 
pertinent evidence.

5.  After completion of Instructions #1-3 
above, the RO/AMC should schedule the 
Veteran for an appropriate VA examination 
to determine the nature and likely 
etiology of his hepatitis C.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.

After examining the Veteran and reviewing 
the claims file, the examiner should offer 
a response to the following question:

Is it at least as likely as not (a 50% 
or higher degree of probability) that 
the Veteran's hepatitis C is causally 
related to any incident of his military 
service (including the documented 
complaint in service in April 1972 of 
vomiting blood)?

The examiner should offer a rationale for 
all opinions given with reference to 
pertinent evidence.

6.  After completion of all of the above, 
the RO/AMC should review the expanded 
record and readjudicate the issues on 
appeal.  If any of the issues on appeal 
remain denied, the RO/AMC should furnish 
the Veteran with an appropriate 
supplemental statement of the case, and 
the case should be returned to the Board 
after the Veteran is afforded an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

